                      Case 1:19-mj-06041-UA Document 5 Filed 06/26/19 Page 1 of 6

                                                                                                        Page I of_   Pages



                                 UNITED STATES DISTRICT COURT
                                                           for the
                                             Southern    District of   New York


                United States of America
                                                               )
                                                               )
                            V.
                                                               )        Case No.          19 MAG 6041
                    SANDY SUSOHO                               )
                         Defendant                             )

                                 ORDER SETTING CONDITIONS OF RELEASE

IT IS ORDERED that the defendant's release is subject to these conditions:

(1)   The defendant must not violate federal, state, or local law while on release.

(2)   The defendant must cooperate in the collection of a DNA sample ifit is authorized by 42 U.S.C. § 14135a.

(3)   The defendant must advise the court or the pretrial services office or supervising officer in writing before making
      any change of residence or telephone number.

(4)   The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
      the court may impose.

      The defendant must appear at:
                                                                                  Place

      ---          --   --- ------- - - - ----                         --

      on    -    -- - - - -      --- -           -      -- -       --
                                                               Date and Time


      If blank, defendant will be notified of next appearance.

(5)   The defendant must sign an Appearance Bond, if ordered.
                                    Case 1:19-mj-06041-UA Document 5 Filed 06/26/19 Page 2 of 6

AO 199B (Rev. 12/11) Additional Conditions of Release                                                                                   Page       of       Pages
                                                       ADDITIONAL CONDITIONS OF RELEASE
         IT IS FURTHER ORDERED that the defendant's release is subject to the conditions marked below:

( D)         (6)    The defendant is placed in the custody of:
                    Person or organization
                    Address (only ifabove is an organization) - - - - - - - - - - -
                                                                 -----
                    Cityandstate                                           --- - -                    -    -    -     Tef.N;- -        -       -   -    -      -    --
:-Vho a~rees ~o (a) supervise t~e defendant, (b) use every effort to assure the defendant's apps:arance at all court proceedings-;-and (c) notify th~court-
1mmediately 1fthe defendant v10Iates a condition ofrelease or is no longer in the custodian's custody.

                                                                             Signed:_
                                                                                                          Custodian                                     Date
( [8J)       (7)    The defendant must:
         ( [8J ) (a) submit to supervision by and report for supervision to the            PSA AS DIRECTED
                                                                                         -     --- -------
                           telephone number                             , no later than
         ( D ) (b)         continue or actively seek employment. -
         ( D ) (c)         continue or start an education program.
         ( l:8J )    (d)   surrender any passport to:          PRETRIAL SERVICES
         ( [8J ) (e)       not obtain a passport or other international travel document.           -- -      -  -   -     -    -      -- -- -             -    - ·-
         ( l:8l )    (f)   abide by the following restrictions on personal association, residence, or travel:     SOUTHERN AND EASTERN DISTRICTS OF
                              NEW YORK, EASTERN DISTRICT OF VIRGINIA AND POINTS IN BETWEEN FOR TRAVEL
         (D )        (g)   avoid allcontact, directly or indirectly, with any person who is or may be a victim or witness in the investigation or prosecution,
                           including:

         (D )        (h) -get medical ITTpsychiatric treatment

         (
             •             ----·------------------- - ------
                   ) (i) return to custody each _ _ _ _ at _ _ _ o'clock after being released at                              o'clock for employment, schooling,
                         or the following purposes:

         (• ) G)           ---------
                           maintain residence at a halfway house or community corrections center, as the pretrial services office or supervising officer considers
                           necessary.
         (0 )        (k)   not possess a firearm, destructive device, or other weapon.
         ( • ) (I)         not use alcohol ( D ) at all ( D ) excessively.
         ( D ) (m)         not use or unlawfully possess a narcotic drug or other controlled substances defined in 21 U.S.C. § 802, unless prescribed by a licensed
                           medical practitioner.
         (0 )        (n)   submit to testing for a prohibited substance if required by the pretrial services office or supervising officer. Testing may be used with
                           random frequency and may include urine testing, the wearing of a sweat patch, a remote alcohol testing system, and/or any form of
                           prohibited substance screening or testing. The defendant must not obstruct, attempt to obstruct, or tamper with the efficiency and
                           accuracy of prohibited substance screening or testing.
         (D )        (o)   participate in a program of inpatient or outpatient substance abuse therapy and counseling if directed by the pretrial services office or
                           supervising officer.
         (• ) (p)          participate in one of the following location restriction programs and comply with its requirements as directed.
                           ( D ) (i) Curfew. You are restricted to your residence every day ( D ) from                           to _ _ _         , or ( D ) as
                                        directed by the pretrial services office or supervising officer; or
                           ( D ) (ii) Home Detention. You are restricted to your residence at all times except for employment; education; religious services;
                                       medical, substance abuse, or mental health treatment; attorney visits; court appearances; court-ordered obligations; or other
                                       activities approved in advance by the pretrial services office or supervising officer; or
                           ( D) (iii) Home Incarceration. You are restricted to 24-hour-a-day lock-down at your residence except for medical necessities and
                                       court appearances or other activities specifically approved by the court.
         (• ) (q)          submit to location monitoring as directed by the pretrial services office or supervising officer and comply with all of the program
                           requirements and instructions provided.
                           (0) You must pay all or part of the cost of the program based on your ability to pay as determined by the pretrial services office or
                                  supervising officer.
         (0 )        (r) report as soon as possible, to the pretrial services office or supervising officer, every contact with law enforcement personnel, including
                         arrests, questioning, or traffic stops.
                           Case 1:19-mj-06041-UA Document 5 Filed 06/26/19 Page 3 of 6
AO J99C (Ret. 09/08) Advice of Penalties                                                                  Page_      of         Pages

                                           ADVICE OF PENALTIES AND SANCTIONS

TO THE DEFENDANT:             SANDY SUSOHO                                                       19MAG6041


YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

       Violating any of the foregoing conditions ofrelease may result in the immediate issuance ofa warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both.
       While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten
       years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (i.e., in addition to) to any other sentence you receive.
       It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or
attempt to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or
intimidation are significantly more serious if they involve a killing or attempted killing.
       If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:
       (1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more -you will be fined
             not more than $250,000 or imprisoned for not more than 10 years, or both;
       (2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years -you will be fined not
             more than $250,000 or imprisoned for not more than five years, or both;
       (3) any other felony- you will be fined not more than $250,000 or imprisoned not more than two years, or both;
       (4) a misdemeanor- you will be fined not more than $100,000 or imprisoned not more than one year, or both.
       A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

                                               Acknowledgment of the Defendant

       I acknowledge that I am the defendant in this case and that I am aware of the conditions of release. I promise to obey all
conditions of release, to appear as directed, and surrender to serve any sentence imposed. I am aware of the penalties and sanctions
set forth above.




                  Defendant Release«1:,~-f-+bant·,f'--,.H-.,_..,._ _ _ _ _ ____
DEFENDANT RELEASED
                                                                                        City and State



                                             Directions to the United States Marshal

( [gJ) The defendant is ORDERED released after processing.
( !81)   The United States marshal is ORDERED to keep the defendant in custody until notified by the clerk or judge that the
         defendant has posted bond and/or complied with all other conditions for release. If still in custody, the defendant must be
         produced before the appropriate judge at the time and place specified.


Date:   -6/26/19
         ---------




                                                    ---~--
                                                                0 • •    y
                                                                                 Judi~cer·:s·


                                                                             AUSA 's Signature B
                                                                                                         7k
                                                                                                          -
                                                                                                         SCHRIER
                  Case 1:19-mj-06041-UA Document 5 Filed 06/26/19 Page 4 of 6


                             ADDITIONAL CONDITIONS OF RELEASE
( t8J )   (s) AGREED CONDITIONS OF RELEASE: DEFT RELEASED ON OWN RECOGNIZANCE; TRAVEL
            RESTRICTED TO SDNY/EDNY/EDVA AND POINTS IN BETWEEN FOR TRAVEL; SURRENDER TRAVEL
            DOCUMENTS AND NO NEW APPLICATIONS; PRETRIAL SUPERVISION AS DIRECTED BY PRETRIAL
            SERVICES; TO THE EXTENT THE DEFT POSSESSES A PASSPORT, SHE MUST SURRENDER IT BY JUNE
            28,2019. - - - _ - - - - - - - - - - - _ - - - - - _ - - _ _ _ _ _ - - _ _ _ _
                           Case 1:19-mj-06041-UA Document 5 Filed 06/26/19 Page 5 of 6
AO !f9~ 6Rev 09/08) Advice of Penalties                                                      Page _ _ - · of _ _ _ Pages

                    DISTRIBUTION:     COURT   DEFENDANT   PRETRIAL SERVICE   U.S. ATTORNEY   U.S. MARSHAL




                                                                                S«1U1ern l>istrid of New -York.

                                                                                        TheE!rcnx
                                                                                       i'ianhattan
                                                                                       Westchester
                                                                                        ~k.Jand
                                                                                         vutmess
                                                                                         {)ramie
                                                                                         Putnam
                                                                                         Sullivan

                                                                                Eastern l>istrict d New -Yem.

                                                                                  Erookb'n (t;.im,s ~unlY)
                                                                                  oueem {Oueens c:ount.Y)
                                                                              Staten ISiand (121Chmond (;C)UlllYJ
                                                                                Lomt Island (Nassau & Suffolk.)
.,,   .   }   .           Case 1:19-mj-06041-UA Document 5 Filed 06/26/19 Page 6 of 6

DOCKET No. _1_9_M_a~g~6_0_4"--l_ _ _ _ _ __
                                                                    DEFENDANT =S=an=d=y~S=u=s-=oh=o"---------------

AUSA Ben Schrier                                                    DEF.'S COUNSEL Martin Cohen
                                                                    0   RETAINED                             •       •
                                                                                   O FEDE~RAL=D=E=F~END=E=R~s--.=-C-JA-==--PRE-SE_NTME
                                                                                                                                  _ _NT_O_N-LY
• ________ INTERPRETER NEEDED
                                                                                0 DEFENDANT WAIVES PRETRIAL REPORT
D Rule 5 D Rule 9 IZI Rule 5(c)(3) D Detention Hrg.                      DATE OF ARREST 06/26/20] 9                      •   VOL. SURR.
                                                                         TIME OF ARREST 10·20 AM                         •   ONWRIT
D Other: - - - - - - - - - - - - - - -                                   TIME OF PRESENTMENT 4:45 PM


                                                          BAIL DISPOSITION
                                                                                               0 SEE SEP. ORDER
0    DETENTION ON CONSENT W/0 PREJUDICE       O DETENTION: RISK OF FLIGHT/DANGER                 SEE TRANSCRIPT          •
0 DETENTION HEARING SCHEDULED FOR:
IZI AGREED CONDITIONS OF RELEASE      ---------
!;zl DEF. RELEASED ON OWN RECOGNIZANCE
0$ _ _ _ _ _ PRB O _ _ _FRP
0 SECURED BY $ _ _ _ _ _ _ CASH/PROPERTY: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
IZI TRAVEL RESTRICTED TO SDNY/EDNY/Eastem District of Virginia and points in between for travel.
0 TEMPORARY ADDITIONAL TRAVEL UPON CONSENT OF AUSA & APPROVAL OF PRETRIAL SERVICES
IZI SURRENDER TRAVEL DOCUMENTS (& NO NEW APPLICATIONS)
IZI PRETRIAL SUPERVISION: 0 REGULAR O STRICT !;zl AS DIRECTED BY PRETRIAL SERVICES
0 DRUG TESTING/TREATMT AS DIRECTED BY PTS                          •
                                                 MENTAL HEALTH EVAL/TREATMT AS DIRECTED BY PTS
0 DEF. TO SUBMIT TO URINALYSIS; IF POSITIVE, ADD CONDITION OF DRUG TESTING/TREATMENT
0 HOME INCARCERATION O HOME DETENTION O CURFEW               ELECTRONIC MONITORING    •
                                                                                      O GPS
0 DEF. TO PAY ALL OF PART OF COST OF LOCATION MONITORING, AS DETERMINED BY PRETRIAL SERVICES
0 DEF. TO CONTINUE OR SEEK EMPLOYMENT [OR] 0 DEF. TO CONTINUE OR START EDUCATION PROGRAM
0 DEF. NOT TO POSSESS FIREARM/DESTRUCTIVE DEVICE/OTHER WEAPON
0 DEF. TO BE DETAINED UNTIL ALL CONDITIONS ARE MET
0 DEF. TO BE RELEASED ON OWN SIGNATURE, PLUS THE FOLLOWING CONDITIONS: _ _ _ _ _ _ _ _ __
_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ ___,· REMAINING CONDITI<;ms TO BE MET BY: 6/28/19

ADDITIONAL CONDITIONS/ADDITIONAL PROCEEDINGS/COMMENTS:

 To the extent the Defendant possesses a passport, she must surrender it by June 28, 2019.




0 DEF. ARRAIGNED; PLEADS NOT GUILTY                                                IZI CONFERENCE BEFORE D.J. ON 7/5/j 9 @2pm
• DEF.WAIVES INDICTMENT
• SPEEDY TRIAL TIME EXCLUDED UNDER 18 U.S.C. § 316l(h)(7) UNTIL _ _ _ __
 For Rule 5(c)(3) Cases:
IZI IDENTITY HEARING WAIVED                                    0 DEFENDANT TO BE REMOVED
IZI PRELIMINARY HEARING IN SDNY WAIVED                             0 CONTROL DATE FORREMOVAL: _ _ _ _ __

 PRELIMINARY HEARING DATE: _ _ _ _ __                              •    ON DEFENDANT'S CONSENT


 DATE: 06/26/2019
                                                                             UNITEDS                               E JUDGE, S.D.N.Y.
 WHITE (original) - COURT FILE   £!)':IB;- U.S.ATIORNEY'S OFFICE           YELLOW - U.S MARSHAL                     TRIAL SERVICES AGENCY
 Rev'd2016
